Case 5:21-cv-00182-JSM-PRL Document 24 Filed 06/08/21 Page 1 of 2 PageID 277

                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA

 HOLLY LONDERS, individually and on behalf of all                     CLASS ACTION
 others similarly situated,
                                                             Case No. 5:21-cv-00182-JSM-PRL
       Plaintiff,
                                                                JURY TRIAL DEMANDED
 vs.

 INTEL CORPORATION,

   Defendant.
 ______________________________________/

                         NOTICE OF DISMISSAL WITHOUT PREJUDICE

           Plaintiff, Holly Londers, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), does

hereby dismiss this action as follows:

           1.       All claims of the Plaintiff, Holly Londers, individually, are hereby dismissed

without prejudice.

           2.       All claims of any unnamed member of the alleged class are hereby dismissed

without prejudice.



Date: June 08, 2021

Respectfully Submitted,

Shamis & Gentile, P.A.
/s/ Andrew J. Shamis
Andrew J. Shamis, Esq.
Florida Bar No. 101754
ashamis@shamisgentile.com
14 NE 1st Avenue, Suite 705
Miami, FL 33132
Telephone: 305-479-2299



Counsel for Plaintiff and the Class
Case 5:21-cv-00182-JSM-PRL Document 24 Filed 06/08/21 Page 2 of 2 PageID 278




                                    CERTIFICATE OF SERVICE

         I hereby certify that on June 08, 2021, I electronically filed the foregoing document with
 the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
 this day on all counsel identified below via transmission of Notices of Electronic Filing generated
 by CM/ECF or in some other authorized manner.

 Respectfully submitted,
                                               SHAMIS & GENTILE, P.A.
                                               14 NE 1st Ave., Suite 705
                                               Miami, FL 33132
                                               Telephone (305) 479-2299
                                               Facsimile (786) 623-0915
                                               Email: efilings@sflinjuryattorneys.com

                                       By:      /s/ Andrew J. Shamis
                                                Andrew J. Shamis, Esq.
                                                Florida Bar # 101754


                                               Counsel for Plaintiff and the Class
